Title: To James Madison from Joseph Wheaton, 8 March 1813
From: Wheaton, Joseph
To: Madison, James


SirMaimie Rapids Fort Meigs March 8. 1813.
Whatever information you may receive from the Generals, and commanders at the various posts I trust that which comes from other quarters or persons will not always be uninteresting, believing therefore that as I am careful as time and circumstances will admit to State truth only, you may think My letters worth reading I indulge the disposition in the Silent hour of night, to make Such communication as may be in any degree interesting. This moment the post has arrived with letters for General Harrison who has gone to Franklinton and to Cincinnati, General Leftwich doubted whether to open, the post States that there have been Sent from the British forces near Newark or Queenstown one hundred & Eighty Sleighs with troops—for Malden, and that they might reach that place by this time. If So that Number of Sleighs would take about Seven hundred & fifty men with their Baggage they no doubt are in fear of being attacked by us—but if they knew of the discharge of General Perkins, and all the Ohio troops, and all the Kentucky troops they would be less apprehensive—and if they know that General Leftwich, and General Crooks Brigades are to be discharged on the 2d. of april, without a Strong reinforcement they will undoubtly attack this post. If they Should know of our force being thus weakened the Magazenes at this place will be a great temptation and Should the enemy compell us to fall back upon and through this wilderness—it would be very difficult to regain this Summer, the roads are So very deep and difficult through the Black Swamp between this and the two Sandusky posts Lower & uppr that it would be very troublesom to regain—we, I am informed by the Commissary this day, Shall have fifty thousand rations on this ground of Salted Meats this week—and without reinforcements at Lower Sandusky I know not what is to prevent the enemy from taken that post and take a Strong position their and with their indians almost prevent intercourse with that post and with Cleveland and that part of the State of Ohio. It is also Stated by the post and by letters that the Militia Called out in the State of Ohio do almost or for the greater part refuse to turn out, Many very Many have deserted which have been drafted—have refused to March, & from what I can learn very little is to be expected from them—and indeed Sir least I fatigue your patience with my Observations on the Militia I Shall make but one more remark—which is that this Camp appears as if only the destroying hand vissited it for let me go where I may, and I take the rounds every day to endeavour to Save Something or prevent distruction, but of tents and horse harness in the hands of the guards, and the wagoners distruction of these articles are as certain as if the Common enemy attended them. No punishment for any depredations who ever May be the guilty ones—there is but very few officers attached to this army who have Seen any real Service and the Militia officers will not punish their Neighbours but release all who may be arrested or confined even the officer who deserted the command going to Malden to burn the vessels there, I am informed was this day in this garrison and no notice taken of his dersertion when Such is the State of discipline what can you expect of Such troops—let me correct a gross Mistake of the Pensylvanians—instead of “Seventy as was Said deserted, it was an officer and Seventeen.”
When I was ordered and came to this post on the 20th. ulto. I found here Capt Piatt. the DQM Genl. in his office. Mr. Church. Jno. McClaland. Geo. Wilkins. Neville Waldrom & Mr. Jones. He left me with the Department, the whole duties of which I have done with the assistance of a young man only, and he attends his duty in his Company—determined to put the government to no expense which I can prevent and prevent all the waiste in my power. If My letters are no way useful or interrupt you pray have the goodness to direct my young friend Mr. Payne Todd drop me a line to that effect, for Sir I am So deeply interested in your own Glory and the events of this war that I cannot resist the empulse of my own feelings to give you every Sort of information that My Mind Suggests to be useful—which with the Homage of My heart I am Excellen Sir faithfully your devoted Servant
Joseph Wheaton
late at night and much fatigued—12 oClock.
